J-A15034-17
                              2017 Pa. Super. 320

                  C.G.,                   :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                  Appellant               :
                                          :
            v.                            :
                                          :
J.H.                                      :             No. 1733 MDA 2016

             Appeal from the Order entered September 22, 2016
              in the Court of Common Pleas of Centre County,
                       Civil Division, No(s): 2015-4710

BEFORE: MOULTON, SOLANO and MUSMANNO, JJ.

CONCURRING OPINION BY MUSMANNO, J.:            FILED OCTOBER 11, 2017

       While the Majority sets forth a comprehensive analysis of the issue of

standing in this case, I write separately to convey my concerns regarding

the trial court’s evidentiary hearing in this matter.    From the trial court’s

Opinion, it is apparent that the court applied a custody “best interests”

standard, rather than considering the factors relevant to a standing

challenge asserted through preliminary objections.

       I additionally note that, while the Majority properly relied on our

Supreme Court’s decision in T.B. v. L.R.M., 786 A.2d 913, 916 (Pa. 2001),

it may be time to re-visit the issue of the appropriate standard and

presumptions to be applied in determining standing where a child is born

during a same-sex relationship. I question whether treating C.G. as a “third

party” is appropriate where, as here, the parties lived together following a
J-A15034-17


commitment     ceremony;1    Child   was   conceived   during   the   parties’

relationship; and the parties subsequently lived together with Child for over

five years.




1At that time, same-sex marriage was not recognized under Florida law. If
C.G. were male, standing would not be an issue because C.G. would have
been considered to be a “parent.”



                                 -2-